- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Record Gasoline and Jet Fuel sales Rio de Janeiro, January 12, 2011  Petróleo Brasileiro S.A.  Petrobras informs that new historical records of gasoline and Jet Fuel sales were registered in December 2010. A new historical record for Petrobras gasoline sales was registered last December which totaled 1,966 thousand m³ (399 thousand bpd). This volume exceeds the previous record sales of March 2010 on 50 thousand m³, when the anhydrous alcohol percentage added to the gasoline was reduced from 25% to 20%. The seasonality of the month and the price hike of hydrated ethanol since mid June, which made gasoline the fuel of choice for flex-fuel vehicle owners in the vast majority of the states in Brazil, contributed for this accomplishment. In 2010, Petrobras registered a 17.8% increase in gasoline sales in relation to 2009, reinforcing the importance of the Companys role as the main fuel supplier for the fleet of vehicles. The outlook for the coming months indicate the maintenance of the sales level, based on the larger fleet of light vehicles incorporated throughout 2010 in the Brazilian market (3.3 million vehicles sold) and of the period between harvests for sugar cane. Jet Fuel sales for Petrobras last December totaled 585,450 m³ (119 thousand bpd). This volume represents a 4.9% increase in relation to the previous record, registered in July 2010, the volume of which was 557,860 m³ (117 thousand bpd). In 2010, there was a 16.6% increase in the national Jet Fuel market in relation to 2009, a reflection of the growth in the Brazilian economy. The aviation market continues to grow contributing with the maintenance of high sales volumes. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 12, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
